Pro Se | (Rev. 12/16) Complaint for a Civil Case

UNITED STATES DISTRICT COURT

for the |
MU iddle District of Norn CARON NA

Division

Case No.

“1 Depeick M. Alled se.

)
)
Plaintiff(s) )
(Write the full name of each plaintiff who is filing this complaint. )
If the names of all the plaintiffs cannot fit in the space above,

please write “see attached” in the space and attach an additional )
page with the full list of names.) )

wReEcI@d oF efecn Ons, Doghan?
OONTY —Boorc! OF ElENANS, Dogon,
Bt) TSETENNON Fag ki e\tle
M Co. ShxifF d&porruest}
Defendant(s)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please

write “see attached” in the space and attach an additional page
with the full list of names.)

OUN
Dor!

eee ee ee

COMPLAINT FOR A CIVIL CASE

L. The Parties to This Complaint
A. The Plaintiff(s)

 

(to be filled in by the Clerk's Office)

Jury Trial: (check one) ee [_]No

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

needed.
Name TWerrick KL. Alen! Se. ¥ 10993
Street Address “oR HARI C Os “DeTenn or) Facilit
City and County = 1a Ss Mar GoM STREET
State and Zip Code PB O. Box c + | -
Telephone Number “DoRH An ‘Dor Har Coon
E-mail Address KNoRTH CARON ATO |

Giq-450- 4494

B. The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,

include the person's job or title (ifknown). Attach additional pages if needed.

Case 1:20-cv-01028-TDS-LPA Document 2 Filed 11/13/20 Page 1 of 7
Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

Defendant No. I

Name

Job or Title (if known)
Street Address

City and County

State and Zip Code
Telephone Number
E-mail Address (if known)

Defendant No. 2

Name

Job or Title Gf known)
Street Address

City and County

State and Zip Code
Telephone Number
E-mail Address (if known)

Defendant No. 3

Name

Job or Title (if tarawn)
Street Address

City and County

State and Zip Code
Telephone Number
E-mail Address (if known)

Defendant No. 4

Name

Job or Title (if known)
Street Address

City and County

State and Zip Code
Telephone Number
E-mail Address (ifknown)

“Reema @F Eletrion(s)

Ro. Box 26S
TDoRHOML / DURHAM County _-
Niort CARA AFOD -SARER
ANG) S6C -G7CO
OMI. OCSBE. Sev

 

 

TDoRtam Go. Boord oF Elesnions

 

“PO. Box KES
“DoRHaM / DoRHOM County
North Coralia DIOS - G86B
Q1A) S60 ~ C400
OSL. NICS BE “Sov

 

TDurRHant Coot
Coil Aueoc! Complaint TO.
Kerlecr Upc ATE “LukoenuaAriott

 

 

 

 

 

“Doron Co. 2Deraanan Fac ire

AIS S. Mango Seer
POMBO FF
SL DORHOM [CI DURHOINE Comnrs

 

 

 

 

 

Page 2 of 5

Case 1:20-cv-01028-TDS-LPA Document 2 Filed 11/13/20 Page 2 of 7
ToeFeudonr Mo. S

TI DoRHOM Coon Sos E OFFICE
Emorton Court toose
SO South Dilloed SRSey

Tt DoRHOM, NC:

Srl

Case 1:20-cv-01028-TDS-LPA Document 2 Filed 11/13/20 Page 3 of 7
Pro Se | (Rev. 12/16) Complaint for a Civil Case

Il.

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. Ina
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)

Federal question [| Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
are at issue in this case.

THE (9M Ausudmigut Oncel TUSSI) - Six
SANeuduenr PSertion ove].

 

B. If the Basis for Jurisdiction Is Diversity of Citizenship
l. The Plaintiff(s)

a. If the plaintiff is an individual

The plaintiff, (name) , i Be , is a citizen of the

 

State of (name) '

 

b. If the plaintiff is a corporation

The plaintiff, (name) } I} i , is incorporated

under the laws of the State of (name) pon ak ,

 

 

and has its principal place of business in the State of (name)

 

(if more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff)

2. The Defendant(s)

 

a. If the defendant is an individual
The defendant, (name) , is a citizen of
the State of (name) . Or is a citizen of

 

{foreign nation)

 

Page 3 of 5

Case 1:20-cv-01028-TDS-LPA Document 2 Filed 11/13/20 Page 4 of 7
Pro Se 1 (Rev. 2/16) Complaint for a Civil Case

—

LL

 

b. If the defendant is a corporation
The defendant, (name) , is incorporated under
the laws of the State of fname) , and has its

 

principal place of business in the State of (name)

 

Or is incorporated under the laws of (foreign nation) ;

 

and has its principal place of business in (name)

 

(If more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

3. The Amount in Controversy

The amount in controversy—the amount the plaintiff claims the defendant owes or the amount at
stake—is more than $75,000, not counting interest and costs of court, because (explain):

 

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

ued! Up TO RetevE AN Early \oring Bottor BY

RAIL GOTHIE WDeTain Ar WDoktow Cotury TDeresrian Faun
Lacatec! AT SIQ Soot MONgum STREER (orton, Noi

Carolina. Carly NOTING CONNENOD OcreBer ISTB_ THRoys)y

Iv.

Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or

punitive money damages. Ae Q QosTi 0 Be Componsare dl ‘)

| The Aruovour of $ a), 000, O0O,806 (#ervol Comacesy
anal? 9, 000, 000,008, oo Poni we lauoges)

Page 4 of 5

Case 1:20-cv-01028-TDS-LPA Document 2 Filed 11/13/20 Page 5 of 7
STATEMENT _ OF Claim

CURR A\S oF O90.
Feo Me Wore oF OcroBee 1s aysr

TT, Derrick Allen! Se, Never Received AN

CORI Vora) Sailer ro PaRnUPore In he
S000 Nonna, CENSOS.

T tcuos Housed IN Pod SA Cen O6
Oud Ke =dly QoesToNeD> Starr AHooT Na
Norimg Bator Ce Suddian -- OFC. Holly enailes
ioson/ FAISON ON IOJ9B, OR SO IT WS Con Onicared
TO NE )5 THEREFORE, OtorernMiarAlL EMPptouses
Aaiss Once CacR OF Stare LAW inFeiNged
PRetinonee Consntrure val Rigar TO VOTE - -
Th) THE PRESIDENT AL clerrton .

Case 1:20-cv-01028-TDS-LPA Document 2 Filed 11/13/20 Page 6 of 7
Pro Se | (Rev. 12/16) Complaint for a Civil Case

 

V. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney
I agree to provide the Clerk’s Office with any changes to my address where case—related papers may be

served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: 7 1a JS } 9090 _

Signature of Plaintiff A ettiek Saul. A00Qon Xi.
Printed Name of Plaintit? $= |] =peick BLL. ANEN Sx.

B. For Attorneys

Date of signing: NI A

Signature of Attorney

 

Printed Name of Attorney

Bar Number . wy { Sr /
NT

Name of Law Firm

 

 

 

 

 

Street Address /
State and Zip Code / —p LO ‘oe
Telephone Number /
E-mail Address - /
/

Page 5 of 5

Case 1:20-cv-01028-TDS-LPA Document 2 Filed 11/13/20 Page 7 of 7
